Exhibit 10.1

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

MOTRICITY, INC. 2010 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR GRANT

* * * * *

Participant:                             

Grant Date:                             

Number of Shares of

Restricted Stock granted:                             

* * * * *

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Motricity, Inc., a company
organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Motricity, Inc. 2010 Long-Term Incentive Plan,
as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of restricted stock provided for
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.     Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

2.     Grant of Restricted Stock Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
restricted stock specified above (“Restricted Stock”). Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason. Subject to Section 5, the Participant
shall not have the rights of a stockholder in respect of the shares underlying
this Award until such shares are delivered to the Participant in accordance with
Section 4.



--------------------------------------------------------------------------------

3.     Vesting.

(a) The Restricted Stock subject to this grant shall become unrestricted and
vested as follows: [—], subject to accelerated vesting as provided herein. There
shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date. Notwithstanding anything to the
contrary herein, in the event of a Change in Control, then all Restricted Stock
shall become unrestricted and vested.

(b) Effect of Detrimental Activity. The provisions of Section 8.1 of the Plan
regarding Detrimental Activity shall apply to the Restricted Stock.

(c) Forfeiture. All unvested shares of Restricted Stock shall be immediately
forfeited upon the Participant’s Termination for any reason.

4.     Period of Restriction; Delivery of Unrestricted Shares. When shares of
Restricted Stock awarded by this Agreement become vested, the Participant shall
be entitled to receive unrestricted shares and if the Participant’s stock
certificates contain legends restricting the transfer of such shares, the
Participant shall be entitled to receive new stock certificates free of such
legends (except any legends requiring compliance with securities laws).

5.     Dividends and Other Distributions. Participants holding Restricted Stock
shall be entitled to receive all dividends and other distributions paid with
respect to such shares, provided that any such dividends or other distributions
will be subject to the same vesting requirements as the underlying Restricted
Stock and shall be paid at the time the Restricted Stock becomes vested pursuant
to Section 3. If any dividends or distributions are paid in shares, the shares
shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid.

6.     Director Ownership Representation; Restrictions. The Participant hereby
agrees: (i) to own, within five (5) years of the Grant Date, shares of Common
Stock equal in value to at least four times (4x) the Participant’s annual cash
retainer (determined as of the last day of the fifth (5th) year following the
Grant Date and excluding any retainer paid for Participant’s service as a
chairperson or member of the Audit, Compensation or Governance and Nominating
Committees of the Board); and (ii) that the Participant shall not be permitted
to pledge shares of Common Stock or any equity award denominated in shares of
the Company’s capital stock as collateral for investment purposes or otherwise.
For purposes of this Section, ownership shall include all shares of Common Stock
deemed “beneficially owned” (as defined in Rule 13d-3(d) of the Securities
Exchange Act of 1934 without regard to vesting) by the Participant and shares
transferred for estate planning purposes or pursuant to a court order.
Compliance will be evaluated on a twice-per-year basis, as of June 30 and
December 31 of each year, and not on a running basis. Failure of the Participant
to achieve the ownership guidelines

 

2



--------------------------------------------------------------------------------

within the timelines hereunder will result, in the sole discretion of the
Committee, in forfeiture of the shares of Restricted Stock awarded by this
Agreement; provided, however, this Section 6 shall not apply if the Participant
is no longer an active director, employee or consultant of the Company. When
calculating the number of shares of Common Stock that a Participant is required
to hold hereunder, the Participant’s annual cash retainer will be multiplied by
four (4) and then divided by the average closing price for shares of Common
Stock over the thirty (30) trading days prior to the date of calculation as set
forth above. Notwithstanding the foregoing, the Participant shall be permitted
to sell or dispose of the necessary number of shares of Common Stock to pay any
state, federal or local tax withholdings arising solely from vesting of the
Restricted Stock.

7.     Non-transferability. The shares of Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not be sold, exchanged, transferred, assigned or otherwise disposed of in any
way by the Participant (or any beneficiary(ies) of the Participant), other than
by testamentary disposition by the Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the Restricted Stock,
or the levy of any execution, attachment or similar legal process upon the
Restricted Stock, contrary to the terms and provisions of this Agreement and/or
the Plan shall be null and void and without legal force or effect.

8.     Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

9.     Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

10.     Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election, any federal, state or local
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock, as well as
the rights set forth in Section 9. The Participant acknowledges that it is the
Participant’s sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to utilize such election.

 

3



--------------------------------------------------------------------------------

11.     Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the legend set forth in Section 8.2(c) of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.

12.     Securities Representations. The shares of Common Stock are being issued
to the Participant and this Agreement is being made by the Company in reliance
upon the following express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 12.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the shares of Common Stock must be held indefinitely unless an
exemption from any applicable resale restrictions is available or the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the shares of Common Stock and the Company is under no obligation to
register the shares of Common Stock (or to file a “re-offer prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Participant understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock of the Company, (ii) adequate information concerning the
Company is then available to the public, and (iii) other terms and conditions of
Rule 144 or any exemption therefrom are complied with; and that any sale of the
shares of Common Stock may be made only in limited amounts in accordance with
such terms and conditions.

13.     Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

14.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

 

4



--------------------------------------------------------------------------------

15.     Acceptance. As required by Section 8.2 of the Plan, the Participant
shall forfeit the Restricted Stock if the Participant does not execute this
Agreement with a period of 60 days from the date the Participant receives this
Agreement (or such other period as the Committee shall provide).

16.     No Right to Continued Service. Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s service at any
time, for any reason and with or without Cause.

17.     Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary or
Affiliate) of any personal data information related to the Restricted Stock
awarded under this Agreement for legitimate business purposes (including,
without limitation, the administration of the Plan). This authorization and
consent is freely given by the Participant.

18.     Compliance with Laws. The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the 1934 Act and in each
case any respective rules and regulations promulgated thereunder) and any other
law or regulation applicable thereto. The Company shall not be obligated to
issue the Restricted Stock or any of the shares pursuant to this Agreement if
any such issuance would violate any such requirements.

19.     Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

20.     Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 7
hereof) any part of this Agreement without the prior express written consent of
the Company.

21.     Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

22.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

23.     Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder. Specifically, as a condition to the
receipt of unrestricted shares of Common Stock hereunder, the Participant shall
(i) execute and deliver a stockholder’s agreement or such other documentation
that shall set forth certain restrictions on transferability of the shares of
Common Stock acquired hereunder, and such other terms as the Board or Committee
shall from time to time establish for any such time prior to the Company’s
capital stock being registered under the Exchange Act and listed for trading on
a national securities exchange and (ii) certify, in a manner and a form
acceptable to the Company, in its sole discretion, that the Participant is in
compliance with the terms and conditions of the Plan and that the Participant
has not engaged in, and does not intend to engage in, any Detrimental Activity
(as determined by the Committee in its sole discretion).

24.     Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

25.     Acquired Rights. The Participant acknowledges and agrees that: (a) the
award of Restricted Stock made under this Agreement is completely independent of
any other award or grant and is made at the sole discretion of the Company;
(b) no past grants or awards (including, without limitation, the Restricted
Stock awarded hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (c) any benefits granted under this Agreement are
not part of the Participant’s ordinary salary, and shall not be considered as
part of such salary in the event of severance, redundancy or resignation.

* * * * *

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MOTRICITY, INC. By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 